DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer (US Pub. No. 2014/0264831).
Regarding claim 1, in FIG. 2, Meyer discloses an embedded packaging module, comprising: a first semiconductor device (202, paragraph [0047]) having a first face (lower) and a second face (upper), at least two positioning bulges (two 210s; capable of being used for positioning) and one or more bonding pad (208a) being provided on the first face of the first semiconductor device; a first packaging layer (206, paragraph [0047]) formed on both the first face of the first semiconductor device and a face adjacent (sides) to the first face, the positioning bulges being positioned in the first packaging layer, one or more first via hole (hole containing 208b and/or 208b itself) being provided in the first packaging layer, and the bottom of the first via hole being positioned in the bonding pad (within the perimeter of the bonding pad) and directly contacting with the bonding pad; and a first wiring layer (212, paragraph [0082]) positioned on the side of the first packaging layer away from the first semiconductor device, and being electrically connected with the bonding pad through the first via hole, wherein the positioning bulges are taken as identification points for processing the first via hole (the bulges are capable of being used in this manner).
Regarding claim 2, in FIG. 2, Meyer discloses that at least one positioning bulge of the at least two positioning bulges is provided on the bonding pad.

Regarding claim 4, in FIG. 2, Meyer discloses that the projections of the first via hole and the positioning bulges on the first face of the first semiconductor device do not overlap.
Regarding claim 15, in FIG. 2, Meyer discloses that the first via hole is a metal solid via hole (208b is metal, paragraph [0076]).
Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (US Pub. No. 2006/0043549).
Regarding claim 1, in FIGs. 2E-2F, Hsu discloses an embedded packaging module, comprising: a first semiconductor device (23, paragraph [0026]) having a first face (upper) and a second face (lower), at least two positioning bulges (at least two 232s; capable of being used for positioning) and one or more bonding pad (231) being provided on the first face of the first semiconductor device; a first packaging layer (24, paragraph [0027]) formed on both the first face of the first semiconductor device and a face adjacent (sides) to the first face, the positioning bulges being positioned in the first packaging layer, one or more first via hole (260a and remaining 232 and/or hole that contains 260a and 232) being provided in the first packaging layer, and the bottom of the first via hole being positioned in the bonding pad (within the perimeter of the bonding pad) and directly contacting with the bonding pad; and a first wiring layer 
Regarding claim 2, in FIGs. 2E-2F, Hsu discloses that at least one positioning bulge of the at least two positioning bulges is provided on the bonding pad.
Regarding claim 3, in FIGs. 2E-2F, Hsu discloses that at least one of the first via hole is also provided on the bonding pad on which the positioning bulge is provided.
Regarding claim 7, in FIGs. 2E-2F, Hsu discloses a package frame (22) having a holding region (220, paragraph [0026]), wherein the first semiconductor device is provided in the holding region.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US Pub. No. 2006/0043549) in view of Meyer (US Pub. No. 2014/0264831).

Hsu appears not to explicitly disclose that the conductive via hole is a metal solid via hole.
The art however well recognized solid metal to be suitable for use as a via. See, for example, Meyer, 208b, paragraph [0076].
According to well-established patent law precedents (see, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have formed the Hsu disclosed conductive via hole using solid metal for its recognized suitability as a via.
Response to Arguments
Applicant's arguments filed 12/27/2021 (“Reply”) have been fully considered but they are not persuasive.
With respect to Meyer, Applicant contends that “there is no evidence to prove that the electrical connectors 210 can be used as ‘identification points’ for processing the interconnect structure part 208b, and also the part 208b of the interconnect structure cannot be equivalent to the “first via hole” as recited in the present Claim 1. Instead, the interconnect structure parts 208a and 208b in Meyer can be prefabricate parts that are typically preformed in one piece.”
This argument is not persuasive. The recitation of “identification points for processing the first via hole” does not impart any unique structure to the positioning bulges of Meyer. The bulges of Meyer are capable of being used in this manner in some 
With respect to Hsu, Applicant contends that “Hsu fails to suggests the feature ‘the bottom of the first via hole being positioned in the bonding pad and directly contacting with the bonding pad’ as recited in the present Claim 1. Instead, Hus teaches that the openings 26a and the conductive via 260a is not positioned in the electrode pad 231 and contacting with the same, but is contacting with the conductive bumps 232.
This argument is not persuasive. The recitation of “via hole” requires a hole, formed in an insulator, capable of holding a conductor. Hsu discloses a hole that contains 260a and the remaining 232 that is within the perimeter of the bonding pad 231 and has a wall in direct contact with the bonding pad. As such, the structure disclosed by Hsu is commensurate with the scope of the claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896